DETAILED ACTION
This Office Action is in response to amendment filed 6-23-22.  Claims 1-20 are presented for further examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-10, 13-19 are rejected under 35 USC 102(a)(1) as being anticipated by Kim et al. (hereinafter “Kim”, US Patent Publication 2013/0110931 A1).

As per claims 1, 10, 19, Kim discloses A method, UE device, and non-transitory computer readable medium comprising: 
Receiving, at user equipment (UE) device, at least parts of a file transmitted by a wireless multicast/broadcast service (WMBS) session via an access network (paragraphs [0025-26, 0071]; 

Identifying, at the UE device, an amount of the file received at the UE device, and amounts of the file received at each of a plurality of peer UE devices (paragraphs [0049, 0085, 0089], A chunk listing is used to indicate the network peer with the lasted received chunk in each sub-stream); 

Obtaining data, via the access network, to repair the file on the UE device in response to identifying that the UE device received less than the entire file (paragraphs [0042, 0046, 0069-70], The network peer receives data from the four parent network peers to repair communication interruption); 

Sending data, from the UE device to a group of the peer UE devices via a peer to peer network, to repair the file on each of the group of the peer UE devices, wherein the data is sent based on a prioritized queue of the group of the peer UE devices (paragraphs [0055, 0087, 0099]).  

As per claims 4, 13, Kim discloses The method of claim 1, wherein sending data from the UE device to the group of the peer UE devices further comprises: 
establishing, by the UE device, a number of simultaneous connections with the peer UE devices, wherein the number of simultaneous connections is configurable (paragraphs [0051, 0112]).  

As per claims 5, 14, Kim discloses The method of claim 1, further comprising: 
generating, at the UE device, the prioritized queue of the group of the peer UE devices (paragraph [0086]); 
and providing, from the UE device, the prioritized queue to each of the group of the peer UE devices (paragraph [0087]).  

As per claims 6, 15, Kim discloses The method of claim 5, wherein generating the prioritized queue further comprises: -33-Docket No.: 20180427C1 
sorting the group of the peer UE devices based on at least one of device to device signal strength, or amounts of the file received by each of the plurality of the group of the peer UE devices (paragraph [0087]).  

As per claims 7, 16, Kim discloses The method of claim 1, wherein obtaining data via the access network to repair the file on the UE device further comprises: 
determining that the UE device received a greater amount of the file than any of the group of the peer UE devices (paragraph [0085]); 
establishing a connection to the access network to receive data to repair the file on the UE device (paragraph [0087]).  

As per claims 8, 17, Kim discloses The method of claim 7, wherein establishing a connection further comprises: 
connecting to a content delivery network via the access network (paragraph [0037, 0052]); 
requesting data to repair the file on the UE device based on a byte range repair procedure (paragraph [0079]).  

As per claims 9, 18, Kim discloses The method of claim 7, wherein establishing a connection further comprises: 
connecting to a multicast platform via the access network (paragraphs [0026-27]); 
and requesting data to repair the file on the UE device (paragraphs [0030, 0037]).

Allowable Subject Matter
Claims 2-3, 11-12, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
The Office notes the following argument(s):
Kim fails to disclose “obtaining data, via the access network, to repair the file on the UE device in response to identifying that the UE device received less than the entire file” as recited in claim 1.
In response to:
It is known that files contain all types of data. When less than an entire file is received, that means that some data from that file was not received.  So, it is the data that is monitored to determine what is missing or was not received.  
Kim teaches a child peer no longer receiving data (file) from a parent peer because the parent peer leave the peer to peer network.  This causes a communication interruption.  The interruption is resolved by another peer contacting the child of the departed peer and resume sending data to the child peer, repairing the communication interruption and ensuring data continues to propagate through the peer to peer network.
Specifically, according to Figure 4, peer D leaves the peer to peer network, thereby resulting in a communication interruption.  Child peer C, and subsequent peers E and A, cease receiving data (file) as result of the interruption.  Peer B obtains an unavailability indication that peer D has left the peer to peer network.  In response, peer B resolves the interruption by contacting child C and sends data (file) to child C instead of to departed peer D.  This repairs the communication interruption (Figure 4, paragraphs [0041-42, 0079]). 
Therefore, Kim indeed discloses “obtaining data, via the access network, to repair the file on the UE device in response to identifying that the UE device received less than the entire file” as recited in claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996. The examiner can normally be reached IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



August 25, 2022
/BARBARA B Anyan/Primary Examiner, Art Unit 2457